
	

115 S2646 IS: Collectively Achieving Recovery and Employment Act of 2018
U.S. Senate
2018-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2646
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2018
			Mr. Brown (for himself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To establish a pilot program administered by the Secretary of Labor, in collaboration with the
			 Secretary of Health and Human Services, to award competitive grants to
			 counties (or other equivalent entities) and Tribal entities to administer
			 combined workforce training and drug addiction treatment and recovery
			 programs, and for
			 other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Collectively Achieving Recovery and Employment Act of 2018 or the CARE Act.
		2.Pilot program for combined workforce training and drug addiction treatment and recovery
 (a)DefinitionsIn this section: (1)Covered entityThe term covered entity means a county (or other equivalent entity as determined by the Secretary) or a Tribal entity.
 (2)Eligible drug addiction treatment participantThe term eligible drug addiction treatment participant means a nonprofit or public health care entity that meets the requirements under subsection (d). (3)Eligible workforce training participantThe term eligible workforce training participant means a nonprofit or public workforce training entity that meets the requirements under subsection (e).
 (4)Full range of drug addiction treatment and recovery servicesThe term full range of drug addiction treatment and recovery services includes— (A)providing medication-assisted treatment to treat addiction involving opioids, including—
 (i)not less than 1 opioid antagonist medication approved by the Food and Drug Administration; and (ii)not less than 1 opioid agonist (or partial agonist) medication approved by the Food and Drug Administration;
 (B)providing counseling with respect to such treatment, which shall include discussing with patients the risks of, benefits of, and alternatives to such treatment;
 (C)recovery support services, including peer recovery support services; and (D)referral services and case management programs.
 (5)Local boardThe term local board has the meaning given such term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (6)SecretaryExcept as otherwise provided, the term Secretary means the Secretary of Labor, in collaboration with the Assistant Secretary for Mental Health and Substance Use of the Department of Health and Human Services.
 (7)Tribal entityThe term Tribal entity includes Indian tribes, Tribal organizations, Alaska Native entities, Indian-controlled organizations serving Indians, and Native Hawaiian organizations, within the meaning of such terms in section 166 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3221).
 (b)EstablishmentThe Secretary shall establish a pilot program to award competitive grants during each of fiscal years 2019 through 2024 to covered entities to administer combined workforce training and drug addiction treatment and recovery programs.
			(c)Applications
 (1)In generalA covered entity desiring a grant under this section shall submit an application to the Secretary in such form, in such manner, and containing such information as the Secretary may reasonably require.
				(2)Partnership
 (A)In generalEach application shall, in addition to the contents required under paragraph (3), demonstrate that the covered entity will partner with—
 (i)at least one eligible drug addiction treatment participant that meets the requirements under subsection (d), to provide drug addiction treatment services for individuals through the workforce training and drug addiction treatment and recovery program; and
 (ii)at least one eligible workforce training participant that meets the requirements under subsection (e), which shall include at least one local board, to provide training services for individuals through such program.
 (B)Fiscal agentThe covered entity shall, for purposes of carrying out the grant, serve as the fiscal agent of the partnership described in subparagraph (A).
 (3)ContentsIn order to be selected for a grant under this section, an application submitted under this subsection shall—
 (A)identify any eligible drug addiction treatment participant that is partnering with the covered entity as described in paragraph (2)(A)(i);
 (B)identify any eligible workforce training participant, including at least one local board, that is partnering with the covered entity as described in paragraph (2)(A)(ii); and
 (C)provide a detailed description of the services under subsection (f) that will be provided under the workforce training and drug addiction treatment and recovery program to individuals with varying drug addictions and varying workforce skills, and demonstrate that the applicant, and any partners identified under subparagraphs (A) and (B), will use the grant to provide such services.
					(d)Eligible drug addiction treatment participants
 (1)In generalTo meet the requirements under this subsection to be an eligible drug addiction treatment participant, an entity shall be a nonprofit or public health care entity and—
 (A)comply with all licensing and certification requirements of the State department of health; (B)demonstrate that it has strong community partnerships, including a partnership with State and local public health authorities;
 (C)subject to paragraph (2)— (i)provide the full range of drug addiction treatment and recovery services;
 (ii)demonstrate the ability to provide such services on an ongoing basis, including after the workforce training has started; and
 (iii)demonstrate the ability to provide such services concurrent with job training services; and (D)accept health insurance for such services, including coverage under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), and have established policies to ensure nondiscrimination based on the ability of a patient to pay.
 (2)Contracting providersAn eligible drug addiction treatment participant may contract with or refer to another health care provider (or health care providers) to meet the requirements under paragraph (1)(C) if such provider (or providers) is a nonprofit or public health care entity that meets the requirements described in subparagraphs (A), (B), and (D) of paragraph (1).
 (e)Eligible workforce training participantsTo meet the requirements under this subsection to be an eligible workforce training participant, a nonprofit or public workforce training entity shall—
 (1)demonstrate that it has a relationship with employers in the area and has provided training that reflects the skill needs of such employers;
 (2)have experience providing workforce training for individuals of all workforce skill levels; (3)if such entity is not a local board, demonstrate that it has a relationship with a local board included in the partnership under subsection (c)(2)(A)(ii); and
 (4)demonstrate the ability to provide ongoing workforce training concurrent with drug addiction treatment.
 (f)Permissible uses of fundsA covered entity that receives a grant under this section shall use the grant funds for one or more of the following:
 (1)Drug addiction treatment services identified by the American Society of Addiction Medicine as best practices, including health (including mental health) services, drug addiction and recovery services, or any other forms of outpatient treatment that may impact addiction and related, underlying, or complicating conditions.
 (2)Services to provide drug referrals to other providers of relevant health care services that are not provided through the drug addiction treatment and recovery program.
 (3)Career services that provide workers with a range of services, including training and job placement assistant, including soft skills training, in-depth interviewing practice and evaluation, and career planning, job coaching, and job matching services.
 (4)Providing ongoing job training services that are concurrent with drug addiction treatment services, including work-based training strategies, traditional classroom training, and services to connect employers and workers on-the-job or customized training programs and apprenticeships.
 (5)Payments and fees for employment and training-related applications, tests, and certifications. (6)Linkages to community services, including services offered by organizations partnering with the covered entity that are designed to support individuals participating in the workforce training and drug addiction treatment and recovery program.
 (7)Individual wraparound services to provide maximum support for such individuals. (8)Individual case management services for such individuals, including—
 (A)assessing the extent to which services provided through the drug addiction treatment and recovery program are appropriate for the individual;
 (B)ensuring that any services provided through such program are provided in a coordinated manner; and (C)assistance in establishing eligibility for assistance under Federal, State, or local programs providing health services (including mental health services), housing services, employment services, educational services, transportation services, or social services.
 (g)Grant periodEach grant awarded under this section shall be for a period of 3 years. Any funds awarded through such grant that are not expended by the end of the grant period shall be returned to the fund established under subsection (h).
			(h)Funding
 (1)FundThere is established in the Treasury a fund, consisting of the amounts transferred under paragraph (2) and any unused funds returned to the fund under subsection (g), to be used, without further appropriation, by the Secretary to carry out the pilot program under this section.
				(2)Transfers
					(A)Workforce development funds
 (i)AmountOut of any unobligated amounts made available for the programs described in clause (ii), the Secretary of Labor shall, not later than 30 days after the date of enactment of this Act, transfer $50,000,000 to the fund established under paragraph (1).
 (ii)ProgramsThe programs described in this clause are each of the following: (I)The reentry employment opportunities program under section 169 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3224).
 (II)The national dislocated worker grants under section 170 of such Act (29 U.S.C. 3225). (B)Substance Abuse and Mental Health Services Administration fundsOut of any unobligated amounts made available for the programs authorized under section 509 of the Public Health Service Act (42 U.S.C. 290bb–2), the Secretary of Health and Human Services shall, not later than 30 days after the date of enactment of this Act, transfer $50,000,000 to the fund established under paragraph (1).
 (3)AvailabilityAmounts transferred under paragraph (2) to the fund shall remain available for the Secretary to make grants under this section through September 30, 2024. Any amounts remaining in the fund, or returned under subsection (g) to the fund, after such date shall be returned to the general fund of the Treasury.
 (i)ReportingThe Secretary shall establish reporting requirements for covered entities receiving grants under this section to report to the Secretary on how such entities used their grant funds. Such requirements shall include reporting on—
 (1)the percentage of such funds used for addiction treatment and recovery and the percentage of such funds used for workforce training; and
 (2)outcomes resulting from the use of the grant funds, including data on job placement, retention, and addiction recovery.
 3.Amendment to Workforce Innovation and Opportunity ActSection 134(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(d)) is amended by adding at the end the following:
			
 (6)Workforce training and drug addiction treatment and recovery programFunds allocated to a local area for adults under paragraph (2)(A) or (3), as appropriate, of section 133(b), and funds allocated to the local area for dislocated workers under section 133(b)(2)(B), may be used to carry out a workforce training and drug addiction treatment and recovery program under section 2 of the Collectively Achieving Recovery and Employment Act of 2018 if the local board is participating in the program under that section..
		
